MEMORANDUM **
Donald B. Hatton appeals pro se from the district court’s judgment dismissing for failure to follow a court order his action, filed in forma pauperis, alleging that Bank of America recklessly lost a bank account in which he had deposited $24 trillion. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a district court’s dismissal for failure to follow a court order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court did not abuse its discretion by dismissing Hatton’s action for failure to follow a court order where the district court described the inadequacies of Hatton’s complaint, including his failure to allege the existence of subject matter jurisdiction, and warned him that failure to file an amended complaint would result in dismissal. See id. at 1260-62; Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir.2004) (“The failure of the plaintiff eventually to respond to the court’s ultimatum—either by amending the complaint or by indicating to the court that [he] will not do so—is properly met with the sanction of a Rule 41(b) dismissal.”).
Hatton’s “motion to alter” is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.